DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 9/26/22 has been entered in full. Claims 1, 7-11 and 20 are amended. Claims 2-6 and 12-14 are canceled. Claims 1, 7-11 and 15-20 are pending.
Claims 7-11 are indicated as being amended, but the only change indicated by markings is “[[claim 1]]”. Double brackets indicate deletion of text (MPEP 714), but claims 7-11 did not recite “claim 1” previously; as such, the amended claims indicate deletion of text that was not present previously. Furthermore, each claim previously depended from claim 2, and no change has been made to this text (e.g., claim 7 still recites “The chimeric antigen receptor of claim 2 [[claim 1]]…”. In effect, each amended is unchanged and still depends from claim 2, now canceled.

Election/Restrictions
Applicants' election with traverse of Group I, currently claims 1, 7-11 and 15, in the reply filed on 9/26/22 is acknowledged. The traversal is on the ground(s) that, in view of the amendments to the claims, Groups I-III “have the same or corresponding technical features, and as such they at least now have unity as proscribed” (page 9). 
This is not found persuasive because the basis for restriction set forth in the 8/8/22 Office Action was inadvertently set forth using the standard for an application submitted under 35 U.S.C. 371, but the instant application was filed under 35 U.S.C 111(a). See the EFS Acknowledgement dated 12/6/19. Therefore, a corrected basis for restriction of Groups I-III under 35 U.S.C. 121 is set forth herein.
The identity of the inventive groups is unchanged, except for Claim 20, which has been changed to a method of treatment. As such, Group I is claims 1, 7-11 and 15, drawn a chimeric antigen receptor (CAR); Group II is claims 16-19, drawn to a gene, virus or cell; and Group III is claim 20, drawn to a method of treatment by administering a CAR. These groups are independent or distinct, each from the other because:
Groups I and II are directed to related products, which are distinct if the (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design because the CAR, a polypeptide, is composed of amino acids, and the gene is composed of nucleic acids, and have a materially different function, because the CAR is used for therapy and the gene is used to make the CAR. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Groups I and III are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP § 806.05(h)). In the instant case the CAR of Group I can also be used to detect CD269 in a sample, which is a materially different method.
Groups II and III are directed to an unrelated product and process. Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process. See MPEP § 802.01 and § 806.06. In the instant case, the gene of Group II is not used in, or made by, the method of Group III.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because the inventions have acquired a separate status in the art and required a different field of search in view of their different classifications; i.e., the CAR of Group I is classified in CPC class C07K 14/705; the gene of Group II is classified in CPC class C12N 15/11; and the method of treatment of Group III is classified in CPC class 38/177.
The statement regarding rejoinder at pages 4-5 remains unchanged.
Because the inventive groupings remain the same, and only the basis for their restriction has been changed, and in the interest of compact prosecution, Applicants election of Group I, is constructively applied to the restriction as currently set forth. Applicants may timely traverse the restated basis of the restriction in reply to this action by distinctly and specifically point out supposed errors in the restriction requirement. Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.	
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
The requirement for an election of species at pages 5-6 of the 8/8/22 Office Action is withdrawn in view of the amendments that limit the first antigen to CD269.
Claims 1, 7-11 and 15 are under consideration.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:
The title of the invention is not descriptive because it is directed to any bispecific chimeric antigen receptors, whereas the claims are limited to ones that bind to CD269 and CD38.   new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Bispecific Chimeric Antigen Receptors Binding CD269 and CD38 and their Application in the Treatment of Tumor”. 
Appropriate correction is required.

Claim Objections
Claims 1, 7-11 and 15 are objected to because of the following informalities:
In claim 1, line 1, the word “wherein” should be placed after the statement of what the receptor consists of, and before the modifying clauses; for example:
“A chimeric antigen receptor consisting of a signal peptide, two specific antigen-binding fragments, an extracellular spacer region, a transmembrane region, and an intracellular co-stimulatory signaling domain, wherein: 
the first antigen that is recognized and bound by the specific antigen-binding fragments is CD269; 
the second antigen that is recognized and bound by the specific antigen-binding fragments is CD38; 
the two specific antigen-binding fragments are linked by a linker peptide;
the chimeric antigen receptor is …”

In claim 1, line 7, the comma after CD38 should be a semi-colon (see above). 
In claim 1, line 8, “fragments is linked” should be “fragments are linked”.
In claim 1, line 8 should end with a semi-colon (see above).
In claim 1, lines 13-14 and 18-19 (two instances), “a complementarity determining region CDR1-3” should be “complementarity determining regions CDR1-3”. 
In claim 1, lines 16 and 21 (two instances), “Kd” should be written as “KD”.
In claim 1, line 2, “5.2x10” should be “5.2 x 10”; i.e., with spaces included.
In claim 1, line 22, the exponents should be in superscript; i.e., “10-7” and “10-5”.
In claim 8, line 2, “(GGGGS)nor(EAAAK)n” should be “(GGGGS)n or(EAAAK)n”; i.e., each “n” should be written in subscript, and there should be space before “or”.
In each of claims 9 and 10, lines 2-3 of each claim, “of protein CD4…or NKp46” should be “of a CD4…or NKp46 protein”; i.e., the group is missing an article (“a”) and the word protein should be after the group.
In claim 11, lines 3-4, “TLR2 of TLR4IL7R or” should be “TLR2, TLR4, IL7R or”.
The remaining claim(s) are objected to for depending from an objected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 7-11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite because the CAR is limited to “consisting of” specific elements recited in lines 1-4, but then recites additional elements beyond what is indicated as “consisting of”. Specifically, lines 1-4 indicate that the claimed CAR is one “consisting of” the following parts: “a signal peptide, two specific antigen-binding fragments, an extracellular spacer region, a transmembrane region, an intracellular co-stimulatory domain”. Per MPEP 2111.03, the transitional phrase “consisting of”, “excludes any element, step, or ingredient not specified in the claim”. As such, the CAR excludes any element not recited as part of the “consisting of” statement. However, lines 7-8 and 10 include a “linker peptide” which is not recited on lines 1-4. Furthermore, lines 11-12 recite “an intracellular signaling domain and a co-stimulatory domain”, which is two domains, and therefore includes an extra domain not recited in the “consisting of” statement. It is also unclear whether the “intracellular signaling domain” or the “co-stimulatory domain” of lines 11-12 is the “intracellular co-stimulatory domain” of line 3.
Also with regard to claim 1, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “a signal peptide” in line 1, and the claim also recites “a cell membrane localization signal peptide” in line 9, which is a narrower statement of the limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 1 is also indefinite because there is no conjunction on line 17 between the two final elements of the recited group. Because the elements could be joined by “or” or “and”, the scope of the claim is unclear. If it is intended that all elements are present, the conjunction “and” should be added; e.g., “…<5.4 x 10-8 M; and”
Claims 7-11 each depend from claim 2, which has been cancelled. As claims 7-11 each depend from a cancelled claim, the scope of each is indefinite. For purposes of advancing prosecution, each claim will be interpreted as depending from claim 1.
Claim 15 is indefinite because it is directed to a polypeptide that “codes” a chimeric antigen receptor (CAR), but nucleic acids code polypeptides such as a CAR. It is unclear how a protein can “code” another protein.
The remaining claim(s) included in the rejection are dependent claims that depend from one of the claims rejected above, and encompass the same indefinite subject matter.

Claim Rejections - 35 USC § 112(a), written description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7-11 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112(a), it is necessary to understand what Applicants are claiming and what Applicants have possession of.
The nature of the claimed invention is a chimeric antigen receptor consisting of a signal peptide, two specific antigen-binding fragments, an extracellular spacer region, a transmembrane region and an intracellular co-stimulatory signaling domain. 
With regard to the two specific antigen-binding fragments, these are further limited to binding to the antigens CD269, which is also known as BCMA, and CD38. These antigen-binding fragments are further limited to comprising a framework regions and CDRs that include “any one of SEQ ID NO: 1-SEQ ID NO:90” (for CD269) and “any one of SEQ ID NO:91-SEQ ID NO: 180”. The specification does not contain a descriptive list of these sequence identifiers, but it is apparent from the sequence listing that the sequences are a mixture of individual CDRs (e.g., SEQ ID NO: 1-6), heavy and light chain variable regions (e.g., SEQ ID NO: 7 and 8) and scFvs including both the heavy and light chain sequences (e.g., SEQ ID NO: 9).
Thus, the claims encompass antigen-binding fragments of antibodies in which less than the full complement of CDRs is of a defined sequence. For example, the anti-CD269 antigen-binding fragments encompass one that is only defined by the sequence of SEQ ID NO: 1, which appears to be a single CDR.
It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope. Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc Natl Acad Sci USA 1982 Vol 79 pp 1979-1983). The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites. Furthermore, different antibody structures will bind to different epitopes. Ferrara et al (2015. mAbs. 7(1): 32-41) teach that there is substantial variation in the genus of antibodies that bind to a single immunogen, on the order of hundreds of different sequences; specifically, see page 36: "The number of different HCDR3s selected against the test antigens ranges from 74 to 460 (Table 3), with the actual number of different antibodies likely to be significantly higher when different VL chains and additional VH mutations are taken into account” (pg 36). Thus, there are a large number of different antibody structures that specifically bind to CD269 or CD38. Furthermore, the portion of each antibody that provides its binding specificity, the set of six complementarity-determining regions (CDRs), is independent of the set found in each other antibody, and thus knowledge of one set of CDRs does not provide any predictable information about other sets of CDRs that provide binding specificity, even with regard to the same antigen.
The Federal Circuit in Amgen v. Sanofi, 872 F.3d 1367 (Fed. Circ. 2017) held that a claim directed to an antibody requires written description of the antibody itself rather than being satisfied solely by a written description of the antigen to which it binds (the so-called "newly characterized antigen" test). Thus, a description of the target protein (e.g. CD269 or CD38) alone is not sufficient to provide a written description of the genus of antibodies that specifically bind to said target. Instead, a description of the antibody structures corresponding to the claimed genus is required.
MPEP 2163 provides guidance for complying with the written description requirement of 35 U.S.C. 112(a) that the “specification shall contain a written description of the invention…”; this requirement is separate and distinct from the enablement requirement (Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010)). Written description for a claimed genus may be satisfied through sufficient description of a relevant number of species. This is dependent on whether one of skill in the art would recognize necessary common attributes or features possessed by the members of the genus. Generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. Written description for a claimed genus can also be satisfied when relevant identifying characteristics are disclosed. Per MPEP 2163, “[d]etermine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. For example, if the art has established a strong correlation between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function.” However, claiming by function does not necessarily satisfy the written description requirement. “[A] generic statement such as "vertebrate insulin cDNA" or "mammalian insulin cDNA," without more, is not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function. It does not specifically define any of the genes that fall within its definition. It does not define any structural features commonly possessed by members of the genus that distinguish them from others … A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. It is only a definition of a useful result rather than a definition of what achieves that result” (Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)). Also, “[w]hen a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (Fed. Cir. 2005)), and “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69).
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111 (Fed. Cir. 1991), clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (pg 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (pg 1116). As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of anti-CD269 and anti-CD38 antibodies, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991). One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 (BPAI 1993). In Fiddes, claims directed to mammalian FGFs were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.
Therefore, only a chimeric antigen receptor of claim 1, wherein the CD269 and CD38 specific antigen-binding fragments each comprise a framework region and a full set of complementarity determining regions of defined sequence (i.e., a HCDR1-3 of defined sequence and a LCDR1-3 of defined sequence), and wherein the intracellular co-stimulatory signaling domain is that of CD28 and/or 4-1BB, but not the full breadth of the claims meets the written description provision of 35 U.S.C. §112(a). Applicants are reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (pg 1115).

Claim Rejections - 35 USC § 112(a), enablement
Claims 1, 7-11 and 15 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for a chimeric antigen receptor of claim 1, wherein the intracellular signaling domain comprises a CD3ζ signaling domain, with or without a 4-1BB and/or CD28 co-stimulatory domain, does not reasonably provide enablement for the chimeric receptor of claim 1 having “an intracellular co-stimulatory domain” or “an intracellular signaling region and a co-stimulatory domain”. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Independent claim 1 is directed to a chimeric antigen receptor (CAR) specific for two proteins: CD269 (BCMA) and CD38. The CAR further comprises “an intracellular co-stimulatory signaling domain” (line 3), which is also written as “an intracellular signaling region and a co-stimulatory domain” (lines 11-12). The specification teaches that the CAR is for use in preparing T-cells expressing the CAR to recognize tumors expressing the targeted antigens (CD269 and CD38). 
The prior art provides teachings directed to the state of the art regarding CARs. Brudno et al (2018 Nature Reviews Clinical Oncology. 15:31-46) teach that "[i]n the ‘first-generation’ of CARs, the T-cell signalling domain comprised an intracellular portion of the T-cell receptor (TCR) CD3ζ subunit (FIG. 1b). By con-trast, the second and later generations of CARs incorpo-rate two types of T-cell signalling domains: co-stimulatory domains, derived from co-stimulatory receptors, such as CD28 and/or 4-1BB; and a T-cell-activation domain derived from CD3ζ" (pg 32). Brudno further teaches that "A key goal of the chimeric antigen receptor (CAR)-T-cell field is to develop T-cell-based therapies that are safer and more effective than allo-HSCT, by genetically engineering T cells to recognize specific tumour-associated antigens — including the validated targets, CD19, CD20, and CD30" (pg 32). Brudno further describes examples of anti-CD22 CARs currently being tested in clinical trials for treatment of lymphoma (page 38; Table 4 on page 41). The relevant art further teaches that, "In T cells, the intracellular signaling domain of the TCR-CD3 complex transduces the necessary "signal 1" to kick-start the signaling cascade" (pg 6 of Jayaraman et al, 2020. EBioMedicine. 58: 102931; pages 1-12 as printed).
The specification also does not provide a limiting definition of the terms, “intracellular co-stimulatory domain”, “an intracellular signaling region” or co-stimulatory domain”, instead only providing examples of such. The specification at ¶ 21 (published application) sets forth examples of intracellular signaling regions including ones derived from 17 different proteins, including CD3ζ, which are also recited in dependent claim 11. Thus, the terms "intracellular co-stimulatory domain”, “an intracellular signaling region” or “co-stimulatory domain” as used in parent claim 1 broadly encompass the intracellular regions from any receptor protein that is responsible for cell signaling in any type of cell, T-cell or otherwise, as well as mutated variants of such. Claim 11 encompasses an intracellular signaling domain from any one of 17 different proteins. However, the working examples are all limited to CARs comprising an intracellular signaling domain of CD3ζ, and costimulatory domain(s) from either 4-1BB alone or together with that of CD28; see Table 4 which described the parts of each CAR used in the working examples. The specification does not provide any working examples directed to other intracellular domains.
In view of the teachings of the specification and the prior art, the specification enables the skilled artisan to make and use a chimeric antigen receptor of claim 1, wherein the intracellular signaling domain comprises a CD3ζ signaling domain, with or without a 4-1BB and/or CD28 co-stimulatory domain. However, the claims lack enablement for the full scope of enablement for the following reasons.
While it is well-established that chimeric antigen receptors expressed in T-cells will function in conjunction with a CD3ζ chain of the T cell receptor, the prior art does not recognize other intracellular signaling domains that are predictably used in conjunction with said CARs in T cells. The prior art further teaches that the CD3 intracellular domain in necessary for the signaling cascade in T cells (Jayaraman et al, 2020; cited above). The specification provides other examples of potential intracellular signaling domains to use in the claims, but fails to demonstrate that any of these domains will function in a CAR of the claims including anti-CD269 and anti-CD38 antibodies. The working examples in the specification do not provide any examples of a working CAR that would support the scope of intracellular signaling domains encompassed by the CARs of the claims. Thus, the specification does not provide guidance corresponding in scope with the claimed terms “intracellular co-stimulatory domain”, “an intracellular signaling region” or “co-stimulatory domain.
Due to the large quantity of experimentation necessary to make the large number of chimeric antigen receptors (CARs) of claim 1 corresponding in scope with the terms "intracellular co-stimulatory domain”, “an intracellular signaling region” or “co-stimulatory domain” and screen the same for activity, the lack of direction/guidance presented in the specification regarding which structural features are required in order to provide signaling activity in T cells, the absence of working examples directed to same, the complex nature of the invention, the state of the prior art which establishes the unpredictability of the effects of mutation on protein structure and function, and the breadth of the claims which fail to recite any structural or functional limitations, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope
Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646